United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
BUSHWICK STATION, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 09-257
Issued: August 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 4, 2008 appellant filed a timely appeal from a September 22, 2008
nonmerit decision of the Office of Workers’ Compensation Programs. The Board also has
jurisdiction over the Office’s February 27, 2008 nonmerit decision. As over a year has passed
since the date of the last merit decision, dated September 18, 2007, and the filing of this appeal,
on November 4, 2008, the Board lacks jurisdiction over the merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 1, 2007 appellant, a 51-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) for a right knee injury. She attributed her injury to a July 26, 2007 incident when,
while standing at her route, she felt a sharp pain in her right knee.
1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

By decision dated September 18, 2007, the Office denied appellant’s claim because the
evidence of record did not establish that she sustained an injury in the performance of duty.
Specifically, the Office noted that she had not established the factual basis underlying her claim.
On October 13, 2007 appellant requested reconsideration submitting an October 25, 2007
medical note signed by Dr. Robert Meyerson, a Board-certified orthopedic surgeon, who
reported that he was treating appellant and diagnosed her with right knee post-traumatic arthritis.
Dr. Meyerson noted that she was temporarily totally disabled.
Appellant submitted a handwritten note in which she reported that on April 28, 2007
while she was delivering mail, she felt a sharp pain in her knee, her knee gave way and she fell.
She stated that a man on her route witnessed her fall and helped her get up. In a separate
handwritten statement, appellant reported that on July 26, 2007 she experienced severe pain in
her right knee and could not walk. She stated that the employing establishment sent her to the
emergency room.
By decision dated February 27, 2008, the Office denied reconsideration of its prior
decision.
Appellant disagreed and on June 30, 2008 requested reconsideration. In support of her
reconsideration request, she submitted an October 25, 2007 report in which Dr. Meyerson noted
that x-rays revealed that appellant had severe bi-compartmental changes in her right knee with
loss of medial joint space, osteophyte formation and loss of joint space in the patellofemoral
joint. Dr. Meyerson reported that appellant’s work-related injury occurred after her right knee
buckled and she fell forward onto her knees. He diagnosed appellant with right knee posttraumatic arthritis, superimposed on osteoarthritis. In a subsequent medical note dated
November 1, 2007, Dr. Meyerson reported that appellant was evaluated on October 25, 2007 for
a work-related right knee injury and that physical examination was significant for swelling and
restricted range of motion. He noted that appellant’s x-rays were positive for post-traumatic
arthritis and that she was recommended to have a right total knee arthroplasty.
In a June 19, 2008 report, Dr. Meyerson reported that he had been treating appellant since
October 25, 2007 for injury to her right knee. He noted that appellant was a letter carrier who
sustained a knee injury when she fell on April 28, 2007 while delivering mail. Dr. Meyerson
noted that, while she has a preexisting condition in her right knee, the April 28, 2007 injury
superimposed on her preexisting condition such that she is now unable to perform her duties as a
letter carrier. He opined, with a reasonable degree of medical certainty, that the April 28, 2007
trauma caused additional damage to her right knee and is the competent producing cause of her
overall state of disability. Dr. Meyerson reported that appellant was a candidate for a right knee
arthroplasty.
Appellant also submitted an unsigned treatment report concerning an appointment on
February 28, 2008.

2

By decision dated September 22, 2008, the Office denied reconsideration because the
evidence submitted was immaterial and not sufficient to warrant review of its prior decisions.2
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6
The Board also has held that the submission of evidence that does not address the
particular issue involved does not constitute a basis for reopening a case.7 While the reopening
of a case may be predicated solely on a legal premise not previously considered, such reopening
is not required where the legal contention does not have a reasonable color of validity.
ANALYSIS
Appellant’s October 13, 2007 and June 30, 2008 reconsideration requests neither alleged
nor demonstrated the Office erroneously applied or interpreted a specific point of law.
Additionally, they did not advance a relevant legal argument not previously considered by the
Office. Therefore, appellant is not entitled to a review of the merits of her claim based upon the
first and second above-noted requirements under section 10.606(b)(2).8
As to the third requirement under section 10.606(b)(2), she also did not submit relevant
and pertinent new evidence not previously considered by the Office. With her reconsideration
requests, appellant submitted two handwritten personnel notes. She also submitted October 25,
2

On appeal, appellant submitted additional evidence. The Board may not consider evidence for the first time on
appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). See
J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the Board’s jurisdiction is limited to
reviewing the evidence that was before the Office at the time of its final decision.) As this evidence was not part of
the record when the Office issued either of its previous decisions, the Board may not consider it for the first time as
part of appellant’s appeal.
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

8

20 C.F.R. § 10.606(b)(2)(i) and (ii).

3

2007 and June 19, 2008 reports as well as a November 1, 2007 note, all of which were signed by
Dr. Meyerson. But this evidence does not relate to the main issue of the present case, i.e.,
whether she sustained an employment incident that occurred in the performance of her duties as
a letter carrier.
The recently submitted evidence, while new, does not establish that appellant
experienced an employment incident at a specific time, place and manner.9 When an employee
claims that she sustained an injury in the performance of duty, she must submit sufficient
evidence to establish that she experienced a specific event, incident or exposure occurring at the
time, place and in the manner alleged. She must also establish that such event, incident or
exposure caused an injury.10
Appellant has not provided any consistent detail regarding how a specific employment
incident or event caused her alleged injury. She has merely stated that she felt a sharp pain and
her knee buckled. None of the evidence appellant submitted with her requests for
reconsideration demonstrated the existence of an employment factor involved in the identified
employment incident which produced the alleged injury and, therefore, her claim lacks
specificity regarding the claimed mechanism of injury.11 While in his October 25, 2007 report
and his November 1, 2007 note Dr. Meyerson reported treating appellant for a work-related
injury that occurred on July 26, 2007 after her right knee buckled and she fell forward onto her
knees, none of this evidence demonstrates that her alleged injury was the result of an
employment incident involving an identified employment factor. A buckled knee, by itself, is
not an employment factor.12 The Board has held that submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening as case.13 As none
of the evidence is either relevant or pertinent to the requisite factual component of her claim,
they furnish no grounds for reopening her claim for further merit review.
Furthermore, the Board notes that, while appellant alleged that her injury occurred on
July 26, 2007, her recently submitted note alleged that she injured her knee on April 28, 2007. In
his June 19, 2008 medical report, Dr. Meyerson also noted her knee injury occurred on April 28,
2007, two months prior to the date of injury claimed by appellant. Therefore this evidence is not
9

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). To
determine whether a federal employee has sustained a traumatic injury in the performance of duty, it first must be
determined whether the fact of injury has been established. First, the employee must submit sufficient evidence to
establish that she actually experienced the employment incident at the time, place and in the manner alleged.
Second, the employee must submit evidence, in the form of medical evidence, to establish that the employment
incident caused a personal injury. See John J. Carlone, 41 ECAB 354, 356-57 (1989); Julie B. Hawkins, 38 ECAB
393, 396 (1987); Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.2a (June 1995).
10

See E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Arthur C. Hamer, 1 ECAB
62 (1947).
11

Kathryn A. Tuel-Gillem, 52 ECAB 451, 452-53 (2001). In addressing this issue, the Board has stated that to
occur in the course of employment, in general, an injury must occur: (1) at a time when the employee may
reasonably be said to be engaged in his or her master’s business; (2) at a place where he or she may reasonably be
expected to be in connection with the employment; and (3) while he or she was reasonably fulfilling the duties of his
or her employment or engaged in doing something incidental thereto. See id.
12

Bonnie A. Contreras, 57 ECAB 364 (2006).

13

Edward Mathew Diekemper, 31 ECAB 224, 225 (1979).

4

relevant or pertinent as it pertains to an injury occurring on April 28, 2007 and provides no
grounds for reopening her claim for further merit review.
Appellant has not established that the Office improperly denied her request for further
review of the merits of its September 18, 2007 decision under section 8128(a) of the Act,
because the evidence she submitted did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office.
Therefore, the Office properly refused to reopen appellant’s claim for further review on
its merits under 5 U.S.C. § 8128.
CONCLUSION
The Board finds the Office properly refused to reopen appellant’s claim for further
review on its merits under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the September 22 and February 27, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 25, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

